Citation Nr: 1118735	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-25 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable evaluation for left ear hearing loss.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 and from May 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in September 2007, November 2008, and May 2009.

A Statement of the Case (SOC) as to the increased-rating issues was issued in February 2009, whereas an SOC addressing the service connection issues was issued in June 2009.  In July 2009, within a year of both corresponding rating decisions, the Board received a VA Form 9 (Appeal to Board of Veterans' Appeals), in which the Veteran checked the box concerning "all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case," although he referred specifically only to the June 2009 Statement of the Case later in the submission.  During the January 2011 hearing, the Board signaled that it was accepting that all issues listed in the two SOCs were on appeal and will do likewise in this decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to higher initial evaluations for PTSD and left ear hearing loss; and service connection for headaches, a low back disorder, a bilateral knee disorder, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a January 2011 video conference hearing, the Veteran withdrew the issues of entitlement to TDIU and a higher initial evaluation for tinnitus from appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to TDIU and a higher initial evaluation for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the January 2011 video conference hearing, the Veteran clearly indicated an intent to withdraw the issues of entitlement to TDIU and a higher initial evaluation for tinnitus from appellate status.  The Veteran has properly withdrawn his appeal.  The fact that the Veteran was represented at the hearing only strengthens the Board's finding that the Veteran withdrew the two issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The claim of entitlement to TDIU is withdrawn.

The claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus is withdrawn.


REMAND

As an initial matter, with regard to all claims, the Board finds that additional efforts need to be made to obtain the Veteran's service treatment records.  The Veteran's current claim was received within one year of his separation from his second period of active duty service.  The RO requested records from the 80th Division IT in Dublin, Virginia, but it is not clear from the record whether a similar request was made to the National Personnel Records Center (NPRC).  Absent complete service treatment records, the Board cannot fairly decide the service connection and initial rating claims on appeal.  Further efforts to obtain service treatment records are thus required.  38 C.F.R. § 3.159(c)(2).

The Board also finds that additional VA examinations are required.  During his January 2011 hearing, the Veteran asserted that his PTSD had worsened since his August 2008 VA examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Moreover, the Veteran's August 2008 VA general medical examination did not address the etiology of his claimed headaches, low back disorder, and bilateral knee disorder, even though he is a recipient of the Purple Heart Medal and reported a blast injury in Iraq.  In both circumstances, further examinations are "necessary" under 38 C.F.R. § 3.159(c)(4).

During his January 2011 hearing, the Veteran reported treatment for PTSD at a private facility.  Efforts should accordingly be made to obtain records from this facility.  38 C.F.R. § 3.159(c)(1).

Finally, the Veteran submitted a Notice of Disagreement following the September 2007 denial of service connection for bilateral hearing loss.  The RO subsequently granted service connection for left ear hearing loss in November 2008 but never furnished an SOC as to right ear hearing loss.  An SOC must be issued on remand, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) and 38 C.F.R. § 19.26.  Moreover, since pending action on this appealed issue could affect the disposition of the claim for an initial compensable evaluation for left ear hearing loss, a determination on that issue must be deferred on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a letter containing full 38 C.F.R. § 3.159(b) notification as to all claims on appeal and including a request for updated information as to current VA and non-VA treatment, including recent private treatment for PTSD.  For all non-VA providers, the Veteran should be requested to fill out signed release forms.

2.  Then, all records of further medical and mental health treatment which are not currently associated with the Veteran's claims file should be requested.  Specifically, the NPRC must be contacted for service treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Then, the Veteran should be afforded a VA medical examination, with an appropriate examiner, to determine the nature and etiology of the claimed headaches, low back disorder, and bilateral knee disorder.  The examiner must review the claims file in conjunction with the examination.   

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the Veteran's reported history (bearing in mind that he is a recipient of the Purple Heart Medal), and the clinical findings of the examination, the examiner is requested to provide diagnoses corresponding to the claimed disorders.  For each diagnosed disorder, the examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's period of active service.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  The Veteran should also be afforded a VA psychiatric examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected PTSD.  The examiner must review the claims file in conjunction with the examination.  

The examiner must report all current subjective complaints and objective findings and must render a multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score assigned.  The examiner must describe what the GAF score represents in terms of the severity of current occupational and social impairment.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  After completion of the above development, the issues of entitlement to higher initial evaluations for PTSD and left ear hearing loss; and service connection for headaches, a low back disorder, and a bilateral knee disorder should be readjudicated.  If the determination of any of these claims remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

6.  A Statement of the Case must also be issued as to the claim for service connection for right ear hearing loss.  This issuance must contain information as to the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


